                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

JOSHUA DAVID STOCKER,                              §
                                                   §
       Petitioner,                                 §
                                                   §
v.                                                 §           2:21-CV-062-Z-BR
                                                   §
DIRECTOR,                                          §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
       Respondent.                                 §

                           ORDER WITHDRAWING FINDINGS,
                         CONCLUSIONS AND RECOMMENDATION

       On April 29, 2021, the undersigned United States Magistrate Judge entered findings,

conclusions and a recommendation to the United States District Judge, recommending therein that

the petition for a writ of habeas corpus filed by petitioner be dismissed for failure to pay the filing.

ECF 5. On May 12, 2021, the Court received and filed petitioner’s filing fee. ECF 7. Based upon

the foregoing, this Court hereby WITHDRAWS its Findings, Conclusions and Recommendation

to dismiss petitioner’s habeas application. ECF 5.

       IT IS SO ORDERED.

       ENTERED May 25, 2021.
